 



         

Exhibit 10.8
AMENDMENT, CONSENT AND WAIVER
     This AMENDMENT, CONSENT AND WAIVER (this “Agreement”) is made and entered
into as of the 5th day of June, 2007 by and among CanArgo Energy Corporation, a
Delaware Corporation (“CanArgo”) and Persistency, a company incorporated in the
Cayman Islands (“Purchaser”) .
     WHEREAS, CanArgo and the Purchaser have entered into a Note Purchase
Agreement dated as of June 28, 2006 (the “Note Purchase Agreement”), pursuant to
which CanArgo issued $10,000,000 in aggregate principal amount of a 12%
Subordinated Convertible Guaranteed Promissory Note due September 1, 2009 (the
“12% Subordinated Note”); and
     WHERAS pursuant to a Conversion Agreement (the “Senior Conversion
Agreement”) dated as of June 5, 2007, among (1) CanArgo, (2) the holders of the
Senior Secured Notes and (3) CanArgo Limited, the holders of the Senior Secured
Notes agreed subject to certain conditions to convert an aggregate of
US$10million of the entire principal amount of the Senior Secured Notes into
Tethys Common Stock; and
     WHEREAS pursuant to the terms of the Senior Conversion Agreement, the
holders of the Senior Secured Notes converting all or part of their notes into
Tethys Common Stock, are to be issued by CanArgo with Warrants to purchase
certain shares of CanArgo’s common stock par value $0.10 per share, at an
exercise price of $0.90 per share (subject to adjustment) (the “Compensatory
Warrants”) in consideration for the conversion of all or part of their
respective Senior Secured Notes; and
     WHEREAS, the 12% Subordinated Noteholder desires to waive certain of its
rights under the Note Purchase Agreement in respect of the Senior Conversion
Agreement and the transactions contemplated thereby, including without
limitation its rights in connection with the automatic reset of the conversion
price of the 12% Subordinated Note and the exercise price of the Warrants issued
pursuant to the Note Purchase Agreement upon the issue of the Compensatory
Warrants.
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency or which is hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:
     1. Definitions. Capitalized terms used herein but not otherwise defined
have the meanings assigned to them in the Note Purchase Agreement.
     2. Consent and Waiver. Notwithstanding the provisions of any Loan Document
to the contrary provided, in accordance with Section 19 of the Note Purchase
Agreement, the Purchaser hereby irrevocably and unconditionally consents to, and
waives any rights it may have under the Note Purchase Agreement, the 12%
Subordinated Note or any other Loan Documents in connection with:

1



--------------------------------------------------------------------------------



 



  (i)   the issue of the Compensatory Warrants at an exercise price of $0.90 per
share, including without limitation the waiver of any rights pursuant to
(a) Section 11.7(e) of the Note Purchase Agreement; and (b) Section 8 of the
Warrants to the automatic reset of the conversion price of the 12% Subordinated
Note and the exercise price of the Warrants respectively upon the issue of the
Compensatory Warrants; and     (ii)   the sale by CanArgo Limited of any shares
of Tethys Common Stock it owns from time to time provided that CanArgo Limited
shall receive a minimum price of $2.50 for each share of Tethys Common Stock it
sells (the “Sell Down”).

     The consents, amendments and waivers granted in this Section 2 only apply
to the matters described in clauses (i) and (ii) above, and do not constitute a
waiver of, or consent to, any other amendment to or waiver of any other
provisions of the Loan Documents.
     3. Use of Proceeds from Sell Down. CanArgo shall apply the net proceeds
received by CanArgo Limited pursuant to any Sell Down on the terms, and in the
order of priority, stated below:-

  (i)   first, in repaying any amounts outstanding to the Senior Noteholders
under the Senior Secured Notes (including, for the avoidance of doubt, interest
due and payable on the repayment of the Senior Secured Notes);     (ii)  
second, in repaying any amounts outstanding to the holders of the Senior
Subordinated Convertible Guaranteed Promissory Notes due September 1, 2009 (the
“Senior Subordinated Notes”) under the Senior Subordinated Notes (including, for
the avoidance of doubt, interest due and payable on the repayment of the Senior
Subordinated Notes);     (iii)   third, in repaying any amounts outstanding to
Persistency under the 12% Subordinated Note (including, for the avoidance of
doubt, interest due and payable on the repayment of the 12% Subordinated Notes);
and     (iv)   finally, following payment of the amounts specified in
sub-sections (i) to (iii) (inclusive), any surplus proceeds shall be distributed
by CanArgo Limited as it shall in its sole discretion determine.

     4. Covenants. For good and valuable consideration, the adequacy of which is
hereby acknowledged by CanArgo, CanArgo and Persistency agree that Section 12.9
of the 12% Subordinated Convertible Guaranteed Promissory Note due September 1,
2009 shall be amended and restated in its entirety as follows:-

2



--------------------------------------------------------------------------------



 



     “Section 12.9. Future Indebtedness. Neither the Company nor any other
CanArgo Group Member shall incur any Indebtedness after the date of this
Agreement other than (a) Indebtedness outstanding under the Senior Secured
Notes, provided that the aggregate principal amount of such indebtedness shall
not exceed the lowest amount of the aggregate principal amount of such
indebtedness that is outstanding from time to time under all Senior Secured
Notes from and after the date hereof and that no amendment or modification to
the Senior Secured Notes shall otherwise increase the aggregate principal amount
then outstanding thereunder, (b) Indebtedness outstanding under the Subordinated
Notes, provided that the aggregate principal amount of such indebtedness shall
not exceed the lowest amount of the aggregate principal amount of such
indebtedness that is outstanding from time to time under all Subordinated Notes
from and after the date hereof and that no amendment or modification to the
Subordinated Notes shall otherwise increase the aggregate principal amount then
outstanding thereunder, (c) Indebtedness outstanding under the Notes, (d) any
additional unsecured Indebtedness from lenders other than CanArgo Group Members,
the aggregate amount outstanding thereunder for the CanArgo Group in the
aggregate shall not at any time exceed US$2,500,000, (e) unsecured Indebtedness
of the Company or another CanArgo Group Member to another CanArgo Group Member,
provided that such Indebtedness is subordinated in right of payment to the
rights of the holders of Senior Indebtedness and the Notes, such subordination
to be upon terms set forth in the Senior Secured and Subordinated Note and the
Loan Documents (as defined therein) related thereto and the provisions of
Section 4 hereof (the Indebtedness represented by the Notes constituting “Senior
Indebtedness” for the purposes of such Section); (f) Indebtedness of a CanArgo
Group Member to a direct or indirect Subsidiary of the Company that is not a
Material Subsidiary provided that the aggregate amount outstanding thereunder at
any time shall not exceed US$1,500,000; and (g) Indebtedness of the Company or a
CanArgo Group Member to BN Munai LLP or a Subsidiary of BN Munai LLP. In
considering whether to give its consent to any future Indebtedness, the Required
Holders shall be entitled to take into consideration, inter alia, the potential
effects of any such proposed Indebtedness upon the financial condition and
wherewithal of the Company and/or upon their rights under the Loan Documents,
and any decision by the Required Holders to withhold their consent to any such
proposed future Indebtedness shall be final and binding absent a showing of
manifest bad faith.”
     5. Effect on Loan Documents. This Agreement and the amendments set forth
herein are limited to the specific purpose for which it is entered into and,
except as specifically set forth above, (a) shall not be construed as a consent,
waiver, amendment or other modification with respect to any other term,
condition or other provision of any Loan Document and (b) each of the Loan
Documents shall remain in full force and effect and are each hereby ratified and
confirmed.
     6. Miscellaneous.
          (a) Successors and Assigns; Headings; Choice of Law, etc. This
Agreement shall be binding on and shall inure to the benefit of CanArgo and the

3



--------------------------------------------------------------------------------



 



Purchaser and their respective successors and assigns, heirs and legal
representatives; provided that CanArgo may not assign its rights hereunder
without the prior written consent of the Required Holders. The headings in this
Agreement have been inserted for convenience purposes only and shall not be used
in the interpretation or enforcement of this Agreement. The Agreement shall be
interpreted and enforced in accordance with the laws of the State of New York,
United States of America, applicable to contracts made in and to be performed in
such State. There shall be no third party beneficiaries of any of the terms and
provisions of this Agreement.
          (b) Entire Agreement; Amendments. This Agreement, including all
documents attached hereto, incorporated by reference herein or delivered in
connection herewith, constitute the entire agreement of the parties with respect
to the subject matter hereof and supersede all other prior understandings, oral
or written, with respect to the subject matter hereof and may not be amended, or
any provision thereof waived, except by an instrument in writing signed by the
parties hereto.
          (c) Severability. Whenever possible each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

4



--------------------------------------------------------------------------------



 



          (d) Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this Agreement by telecopy shall be
equally effective as the delivery of a manually executed counterpart of this
Agreement.
     IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto
or by their representatives, thereunto duly authorized, as of the day and year
first above written.

            CANARGO ENERGY CORPORATION
      By:           Name:           Title:        

          PURCHASER:    
 
        PERSISTENCY    
 
       
By:
       
Name:
 
 
   
Title:
       

5



--------------------------------------------------------------------------------



 



AGREED AND ACKNOWLEDGED

            CANARGO LIMITED
      By:           Name:           Title:           CANARGO LTD.
      By:           Name:           Title:           CANARGO NORIO LIMITED
      By:           Name:           Title:           CANARGO (NAZVREVI) LIMITED
      By:           Name:           Title:           NINOTSMINDA OIL COMPANY
LIMITED
      By:           Name:           Title:      

6